1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                            SOUTHERN DISTRICT OF CALIFORNIA

8
       OAKLEY, INC.,                                      Case No.: 18cv2609-LAB (KSC)
9
                                         Plaintiff,
10                                                        ORDER GRANTING MOTION FOR
       v.                                                 LEAVE TO FILE AMENDED
11                                                        COUNTERCLAIMS [Dkt. 24]
       ELITE TEK, et al.
12                                  Defendants.
13
14          Defendant and Counter-Claimant Elite Tek seeks leave to file amended
15   counterclaims against Plaintiff and Counter-Defendant Oakley, Inc.             Rule 15(a)(2)
16   requires that “the Court . . . freely give leave [to amend] when justice so requires.” Among
17   the reasons for denying leave are “undue delay, bad faith or dilatory motive on the part of
18   the movant, repeated failure to cure deficiencies by amendments previously allowed,
19   undue prejudice to the opposing party by virtue of allowance of the amendment, [and]

20   futility of amendment . . . .” Schlacter-Jones v. Gen. Tel. of California, 936 F.2d 435, 443

21   (9th Cir. 1991). None of those apply here, as this is Elite Tek’s first amendment and the

22   proposed amendment occurs within the period set by the Court’s scheduling order. See

23   Dkt. 23 ¶ 1. Elite Tek’s motion is GRANTED, (Dkt. 24), and the hearing currently set for

24   October 7, 2019 is VACATED.

25          IT IS SO ORDERED.

26   Dated: September 10, 2019
                                                      Hon. Larry Alan Burns
27                                                    Chief United States District Judge
28
                                                      1
                                                                                18cv2609-LAB (KSC)
